Exhibit 10.2 AMENDED AND RESTATED VOTING AGREEMENT This AMENDED AND RESTATED VOTING AGREEMENT (this  Agreement ) dated as of April 5, 2013 is entered into between Hampshire Group, Limited, a Delaware corporation ( Parent ), and the individuals or entities set forth on ScheduleA hereto (each, a  Stockholder  and collectively the  Stockholders ). W I T N E S S E T H: WHEREAS, Parent, Paul Buxbaum, David Gren and YIH III, LLC, a Delaware limited liability company, entered into that certain Voting Agreement, dated as of August 25, 2011 (the  Initial Voting Agreement ); WHEREAS , Parent, RG Merger Sub, S.A., a Honduran sociedad anonima and a wholly owned subsidiary of Parent ( Merger Sub  and together Rio Garment S.A., a Honduran sociedad anonima , the successor in interest to Merger Sub, and Parent, the  Parent Parties ) and Rio Garment S.deR.L., a limited liability company organized under the laws of the Republic of Honduras, and the Stockholders entered into an Agreement and Plan of Merger, originally dated as of June 13, 2011 (as the same has been and may be further amended or supplemented, the  Merger Agreement ); WHEREAS , pursuant to the Merger Agreement, each Stockholder received from Parent on the Closing Date (as defined below)shares of common stock, par value $0.10 per share, of Parent ( Common Stock ), subject to the terms and conditions set forth in the Merger Agreement (together with any additional shares of Common Stock acquired by or issued to the Stockholder or which such Stockholder has the power to vote, such Stockholders  Subject Shares ); WHEREAS , pursuant to Section 6.3 of the Initial Voting Agreement, the parties hereto wish to amend and restate the Initial Voting Agreement as set forth herein; WHEREAS , on the date hereof, the parties to the Merger Agreement have entered into an amendment thereto (the  Merger Agreement Amendment ) that provides for the release of certain held back shares of Common Stock in accordance with the terms and conditions set forth therein; WHEREAS , capitalized terms used in this Agreement and not defined have the meaning given to such terms in the Merger Agreement. NOW, THEREFORE , in consideration of the Parent Parties entering into the Merger Agreement and the Merger Agreement Amendment, and in contemplation of the foregoing and in consideration of the mutual agreements, covenants, representations and warranties contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: 1. Certain Covenants . 1.1. Grant of Proxy; Voting Agreement . (a) From and after the Closing Date, each Stockholder shall, at the request of Parent, (i)when any annual, special, adjourned or postponed meeting of the stockholders of Parent, however called, is held, appear at such meeting, or otherwise cause its Covered Subject Shares to be counted as present thereat for the purpose of establishing a quorum and (ii)vote, or cause to be voted, its Covered Subject Shares (in whatever manner shall be necessary at any such meeting or adjournment or postponement thereof, or in any written consent circulated for execution by the stockholders of Parent or in any other circumstance upon which a stockholders vote or approval is sought) in favor of the approval of an amendment to the Certificate of Incorporation of Parent to eliminate the ability of the stockholders of Parent to act by written consent. Nothing herein shall be deemed to create any obligation of Parent, and Parent shall have no obligation, to propose, or take any action to propose, to its stockholders any amendment to its Certificate of Incorporation, including the amendment to its Certificate of Incorporation described in (ii) above. (b) From and after the Closing Date, during each Applicable Period (as defined below) until the Expiration Date (as defined below), each Stockholder shall (i)when any annual, special, adjourned or postponed meeting of the stockholders of Parent, however called, is held, appear at such meeting or otherwise cause its Covered Subject Shares (as defined below) to be counted as present thereat for the purpose of establishing a quorum and (ii)vote, or cause to be voted, its Covered Subject Shares (in whatever manner shall be necessary at any such meeting or adjournment or postponement thereof, or in any written consent circulated for execution by the stockholders of Parent or in any other circumstance upon which a stockholders vote or approval is sought)in favor of each nominee to Parents Board of Directors (the  Board ) that is nominated for election by the Nominating and Corporate Governance Committee of the Board (or by any successor committee thereto or by the Board). For purposes hereof,  Applicable Period  means any period during which any Stockholder (or any of its permitted successors or assigns) has the right to designate a nominee to the Board pursuant to that certain Stockholder Rights Agreement, dated as of the date hereof, among Parent and the Stockholders (the  Stockholder Rights Agreement ) or any successor or replacement agreement (or any other agreement among Parent and any of the Stockholders then holding Subject Shares). (c) Each Stockholder hereby irrevocably appoints Parent (and each executive officer of Parent and any other individual designated in writing by Parent) as attorney-in-fact (with full power of substitution) for and on behalf of such Stockholder, for and in the name, place and stead of such Stockholder, to: (i)attend any and all meetings of the stockholders of Parent and to be counted as present thereat, (ii)vote, express consent or dissent or otherwise act on behalf of such Stockholder and (iii)grant or withhold all written consents with respect to the Covered Subject Shares pursuant to Section 1.1(a) or 1.1(b) , as applicable, at any and all meetings of the stockholders of Parent or in connection with any action sought to be taken by written consent without a meeting, in each case with respect to the matters expressly set forth in Sections1.1(a) and 1.1(b) (together, the  Subject Matters ). Parent agrees not to exercise the proxy granted herein for any purpose other than with respect to the Subject Matters. The foregoing proxy shall be deemed to be a proxy coupled with an interest, is irrevocable (and as such shall survive and not be affected by the death, incapacity, mental illness or insanity of such Stockholder, as applicable) until the Expiration Date and shall not be terminated by operation of Law or upon the occurrence of any other event. Such Stockholder hereby affirms that the proxy set forth in this Section1.1(c) is given in connection with and granted in consideration of and as an inducement to the Parent Parties to enter into the Merger Agreement and that such proxy is given to secure the obligations of the Stockholder under this Agreement. Each Stockholder may vote its Subject Shares not subject to this Agreement and its Covered Subject Shares on all matters other than the Subject Matters, in its discretion, provided that such vote does not contravene the provisions of this Agreement. The proxy set forth in this Section1.1(c) is executed and intended to be irrevocable, subject, however, to its automatic termination upon the termination of this Agreement pursuant to Section6.1 of this Agreement. This proxy shall be deemed effective as of the Closing Date. (d) Within five calendar days of notifying stockholders of a matter to be voted upon by stockholders, Parent shall provide to each Stockholder a proxy card specifying the number of Subject Shares not subject to this Agreement, which such Stockholder is entitled to vote upon in its sole discretion (including Covered Subject Shares relating to matters other than the Subject Matters). 1.2. No Inconsistent Arrangements . (a) Except as otherwise contemplated by this Agreement, permitted by the Stockholder Rights Agreement or consented to in writing by Parent, no Stockholder shall (i)transfer, sell, exchange, assign, pledge, hypothecate or otherwise encumber or dispose of the Subject Shares, whether directly or indirectly, voluntarily or involuntarily or by operation of Law (each, a  Transfer ) or consent to any Transfer, (ii)enter into any contract, option or other agreement or understanding with respect to any Transfer of any or all of such Subject Shares or any interest therein, (iii)grant any proxy, power-of-attorney or other authorization in or with respect to such Covered Subject Shares, (iv)deposit such Covered Subject Shares into a voting trust or enter into a voting agreement or arrangement with respect to such Covered Subject Shares, or (v)take any other action that would in any way restrict, limit or interfere with the performance of its obligations hereunder and the grant of the proxy as contemplated herein. (b) This Agreement hereby revokes as of the Closing Date all prior powers of attorney and proxies appointed or granted by any Stockholder with respect to the Subject Matters at any time with respect to such Stockholders Covered Subject Shares and no subsequent powers of attorney or proxies with respect to the Subject Matters may be appointed or granted by such Stockholder, or be effective, with respect thereto during the term of this Agreement. In the event of any conflict between the terms of this Agreement, including the proxy granted herein, and the provisions of any other agreement or any other proxy granted with respect to the voting on any matter, the provisions of this Agreement shall control and such other proxy shall be deemed void and of no force or effect and such Party shall take all action necessary to effectuate the foregoing. 1.3. Public Announcement . Each Stockholder shall consult with Parent before issuing any press releases or otherwise making any public statements with respect to the transactions contemplated herein and shall not issue any such press release or make any such public statement without the express written approval of Parent, except as may be required by Law, including any filings with the Securities and Exchange Commission (the 
